NO. 12-10-00358-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
PELTIER ENTERPRISES, INC.                §                      APPEAL
FROM THE 
d/b/a PELTIER NISSAN,
APPELLANTS
                                                                        §                      COUNTY
COURT AT LAW
V.                                                                    
 
LISA SANDERS,
APPELLEE                                                   §                      SMITH
COUNTY, TEXAS



MEMORANDUM
OPINION
PER
CURIAM
            On
October 26, 2010, Appellant Peltier Enterprises, Inc. filed a notice of appeal
complaining of the trial court’s order signed on August 5, 2010 granting a
motion for nonsuit filed by Appellee Lisa Sanders.  After requesting and
receiving briefing from both parties, we concluded that the order is not final. 
We concluded further that the order will not be final until the trial court
rules on Peltier’s pending motion for sanctions.  
            On
December 17, 2010, this court notified Peltier, pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3, that the information received in this appeal
does not contain a final judgment or other appealable order.  Peltier was
further informed that the appeal would be dismissed if the information received
in the appeal was not amended on or before January 17, 2011, to show the
jurisdiction of this court.  The deadline for amendment has passed, and the
information in the appeal has not been amended to show the jurisdiction of this
court.  Accordingly, the appeal is dismissed for want of jurisdiction. 
See Tex. R. App. P. 37.1,
42.3.
Opinion delivered January 26, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)